Citation Nr: 0908770	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension, based on a need for 
the regular aid and attendance of another person, or being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from April 1970 to October 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of a Department 
of Veteran's Affairs (VA), Regional Office (RO), located in 
Nashville, Tennessee, which denied the Veteran's claim for 
special monthly pension based upon the need for aid and 
attendance or by reason of being housebound.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for a lichen simplex 
chronicus, which is rated as 10 percent disabling as of June 
18, 2002.

2.  The Veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

3.  The Veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  He is generally independent in self-care and 
activities of daily living, and is able to leave his house at 
his discretion.  He has no physical or mental incapacity 
requiring regular care or assistance against dangers in his 
daily environment.

4.  The Veteran is not substantially confined to his house or 
its immediate premises. 


CONCLUSION OF LAW

The criteria for special monthly pension based upon the need 
of regular aid and attendance or by reason of being 
housebound are not met.  38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated in October 2003, the Veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by letter 
accompanying a Supplemental Statement of the Case dated in 
October 2006.  Adequate notice has been provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In the present appeal, 
because the special monthly pension claim is being denied, 
and no effective date or rating percentage will be assigned, 
the Board finds that there can be no possibility of any 
prejudice to the Veteran under the holding in Dingess, supra.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant private and VA 
medical treatment records have been obtained.  He has been 
provided medical examinations.  There is no indication of any 
additional, relevant records that the RO failed to obtain.  
In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Special Monthly Pension

The Veteran seeks special monthly pension based upon the need 
for regular aid and attendance.  Special monthly pension at 
the aid and attendance rate is payable when the veteran is 
helpless or so nearly helpless that he requires the regular 
aid and attendance of another person.  To establish a need 
for regular aid and attendance, the veteran must be blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; a patient in a nursing 
home because of mental or physical incapacity; or show a 
factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-
(c), 3.352(a).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352.

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the "aid and 
attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 
3.351(d)(1) and (2).

A veteran will be found to be "permanently housebound" when 
he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c); 38 C.F.R. § 3.351(d)(2).

The Veteran asserts that his disabilities would confine him 
to his home.

A VA outpatient treatment record dated in April 2003, show 
that the Veteran indicated that he would get exercise by 
walking everywhere.

A VA outpatient treatment record dated in May 2003, shows 
that the Veteran was said to have glaucoma of the left eye.  
Visual acuity was 20/25+ in the right eye and 20/200+ in the 
left eye.

A VA outpatient treatment record dated in September 2003, 
shows that the Veteran was diagnosed with chronic open angle 
glaucoma of the left eye, with suspected right eye based on 
disc appearance; aphakia of the right eye; pseudophakia of 
the left eye with central intraocular lens opacity causing 
decreased vision; and partial macular hole of the left eye 
causing decreased vision, with no fluid.  

VA outpatient treatment records dated in February 2004, show 
that the Veteran was said to get exercise by walking.  It is 
also noted that he would assist with custodial chores at his 
church two to three days per week.   He was said to be able 
to ambulate with a cane, although he would do well without 
it.

A Medical Statement In Consideration Of Aid and Attendance 
(VDVA Form 10) completed by K. E. L., M.D, the Veteran's 
private physician, and received by the RO in February 2006, 
shows that the Veteran was said to be diagnosed with 
hypertension; acute gout; intractable leg edema; renal 
insufficiency; Vitamin B-12 deficiency; hyperlipidemia; 
status post perirectal abscess; chronic obstructive pulmonary 
disease; congestive heart failure; benign prostatic 
hypertrophy; proteinuria; anemia; and multi-joint 
osteoarthritis.  The Veteran was said not to be able to walk 
unaided, but that he was walking with the use of a cane.  He 
was able to feed himself.  He did not need assistance in 
bathing or tending to other personal needs.  He was able to 
care for the needs of nature.  He was not confined to bed, 
and was able to sit up.  He was not blind.  He was able to 
travel, partially, for short distances at a time.  He could 
leave home without assistance for short distances of less 
than 100 miles.  He did not require nursing home care.  Dr. 
L. concluded that the Veteran had accumulated more necessary 
medications and had been diagnosed with more medical 
problems, hence, more doctor and hospital visits and care 
were going to be necessary for his survival.

VA outpatient treatment records dated from June 2004 to 
November 2006 show that the Veteran was treated 
intermittently at the VA optometry clinic for a history of 
glaucoma with continued significant decreased field of vision 
of the left eye, along with a history of a right eye injury.  
Additionally, in August 2005, it was noted that the Veteran 
was able to attend a church convention in Atlanta, Georgia.  
In July 2006, his visual acuity was 20/25- in the right eye 
and 20/400 in the left eye.

The Board finds that the preponderance of the evidence is 
against the award of special monthly pension based upon the 
need for regular aid and attendance.  While the Veteran has 
diminished visual acuity, particularly in the left eye, he 
does not meet the criteria of blindness, or near blindness, 
in both eyes.  Additionally, as the Veteran reported that he 
lives at home, he does not meet the criteria of confinement 
to a nursing home due to mental or physical incapacity.  He 
also does not meet the criteria to establish a factual need 
for aid and attendance of another person.  While he has 
reported that he requires assistance with traveling, he was 
able to ambulate with the use of a cane, he was not confined 
to bed, and he was able to travel distances less than 100 
miles without assistance.  Additionally, the evidence has not 
established that the Veteran would be unable to dress, feed 
himself, or attend to his hygiene needs without the 
assistance of others.  He is able to walk with the assistance 
of a cane.

The Board also finds that a preponderance of the evidence is 
against the claim for special monthly compensation by reason 
of being housebound. The evidence does not show that he is 
housebound.  As noted above, Dr. L. established that he was 
not confined to bed, and he was able to travel distances less 
than 100 miles without assistance.  While he does have 
difficulty walking, he is not confined to his house by his 
disabilities.

The Board has considered the Veteran's statements in support 
of his claim that he is entitled to a special monthly 
pension.  While the Veteran is certainly competent to report 
on the nature of his symptoms, the training and experience of 
medical personnel makes the VA doctors' findings more 
probative as to the extent of his disability.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The Board finds that the weight of the evidence does not show 
that the Veteran meets the requirements for a special monthly 
pension based upon the need for regular aid and attendance or 
by reason of being housebound.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to special monthly pension, based on a need for 
the regular aid and attendance of another person, or being 
housebound, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


